Citation Nr: 0114784	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a timely substantive appeal was filed from a June 
1998 rating decision denying entitlement to service 
connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from May 1961 to February 
1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a June 1998 rating decision issued by 
the Montgomery, Alabama, Regional Office of the Department of 
Veterans Affairs (VA), that denied entitlement to service 
connection for a nervous disorder.  However, a question as to 
the timeliness of the appellant's substantive appeal on that 
issue was raised by the Board.  Since the issue of timeliness 
had not yet been addressed by the RO, the Board remanded the 
matter to the RO in December 2000 to allow the appellant to 
submit evidence and argument on the question.  See, e.g., 
Marsh v. West, 11 Vet. App. 468 (1998).  See also VAOPGCPREC 
9-99 (1999).  The RO has now returned the case to the Board.

In a July 2000 decision, the Board also denied entitlement to 
service connection for multiple sclerosis and a low back 
disorder on the basis that the claims were not well grounded.  
Since that decision, however, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  In part, the new law provided that a 
claim denied as not well grounded between July 14, 1999, and 
November 9, 2000, such as the multiple sclerosis and low back 
disorder claims decided in the July 2000 Board decision, 
could be readjudicated under the provisions of the new law.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  Therefore, the Board refers these claims for 
readjudication to the RO.  See VAOPGCPREC 3-2001.



FINDINGS OF FACT

1.  In June 1998, the RO denied entitlement to service 
connection for a nervous condition.  Notice of that adverse 
decision was mailed to the appellant on July 23, 1998.

2.  On January 25, 1999, the RO received a Notice of 
Disagreement (NOD) from the appellant.  

3.  Pursuant to the July 2000 remand of the Board, the RO 
furnished the appellant a Statement of the Case (SOC) which 
addressed the issue of entitlement to service connection for 
a nervous condition on August 7, 2000. 

4.  No further communication from the appellant was received 
by the RO before October 11, 2000, when the RO received a VA 
Form 646 from the appellant's representative addressing the 
issue of service connection for a nervous condition. 


CONCLUSION OF LAW

A timely substantive appeal was not filed concerning the 
issue of entitlement to service connection for a nervous 
disorder.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case (SOC) has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  The NOD and the substantive appeal must be filed 
with the activity/office that entered the determination with 
which disagreement has been expressed.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.300.   

A claimant must file an NOD with a determination by the 
agency of original jurisdiction within one year from the date 
of notice of that determination.  After an NOD is filed, an 
SOC is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The SOC is to be 
forwarded to the appellant at his most recent address of 
record, with a copy provided to the representative.  
38 C.F.R. § 19.30(a).  A substantive appeal must be filed 
within 60 days of that date that the agency of original 
jurisdiction mails the SOC or within the remainder of the 
one-year period from the date of the mailing of the 
notification of the determination being appealed, whichever 
is later.  

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause shown.  A request for 
such extension must be made in writing and must be made prior 
to expiration of the time limit for filing the substantive 
appeal.  Otherwise, the determination becomes final and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302, 
20.303.  See also 38 U.S.C.A. § 7108; YT v. Brown, 9 Vet. 
App. 195 (1996); Roy v. Brown, 5 Vet. App. 554 (1993); Rowell 
v. Principi, 4 Vet. App. 9 (1993).

The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(b).  The same holds true for the date of 
the mailing of a Supplemental Statement of the Case (SSOC).  
38 C.F.R. § 20.302(c).

The agency of original jurisdiction may close the case for 
failure to respond after receipt of the SOC, but questions as 
to timeliness or adequacy of response shall be determined by 
the Board of Veterans' Appeals.  38 U.S.C.A. § 7105(d)(3).

The relevant procedural history is summarized as follows.  
Entitlement to service connection for a nervous condition was 
denied by a rating decision dated in June 1998.  The 
appellant was notified of the RO decision and his appellate 
rights by letter dated July 23, 1998.  He expressed 
disagreement with the June 1998 rating decision in a January 
1999 written statement.   Subsequently, the Board found that 
the appellate process had commenced and that the appellant 
was entitled to an SOC on the issue.  See Manlicon v. West, 
12 Vet. App. 238 (1999).  Accordingly, the Board remanded the 
case for RO action in July 2000.

On August 7, 2000, the RO sent an SOC to appellant, along 
with a notice letter informing him that he needed to file a 
formal appeal in order to perfect his appeal.  A VA Form 9 
was included and the appellant was informed of what he needed 
to do in order to complete his appeal, as well as the time 
constraints on the completion of his appeal.  The appellant's 
representative was also provided a copy of the documents sent 
to the appellant on August 7, 2000.  The appellant's 
representative completed and signed a Statement of Accredited 
Representative in Appealed Case on October 11, 2000.  No 
additional statement or submission pertaining to the service 
connection claim for a nervous condition was received at the 
RO.

Because the appellant was notified of the determination being 
appealed in July 1998, the "one-year period" for filing a 
substantive appeal described by 38 C.F.R. § 20.302(b) expired 
in July 1999.  Thus, in this case, a timely substantive 
appeal would have had to have been filed on or before Friday 
October 6, 2000, which was 60 days after the issuance of the 
SOC, as opposed to July 23, 1999, one year after notice of 
the adverse decision.  A review of the record discloses no 
evidence of a timely substantive appeal, nor any 
correspondence from the appellant or his representative which 
could be reasonably construed as such dated between August 7 
and October 6, 2000.  In fact, until the appellant's 
representative submitted the VA Form 646 on October 11, 2000, 
the record contained absolutely no communication from the 
appellant concerning the nervous disorder claim dated 
subsequent to the SOC sent in August 2000.  Additionally, no 
request for an extension of time in which to file a 
substantive appeal was received by the RO at any time.  Nor 
was any additional relevant evidence received between August 
7 and October 6, 2000 requiring the issuance a supplemental 
statement of the case (SSOC).  See VAOPGCPREC 9-97 (February 
11, 1997). 

The address to which the SOC was mailed was the same address 
as that on the appellant's January 1999 NOD and on 
correspondence to the appellant dated in November 1999 
concerning the December 1999 RO hearing that he attended.  
Further, there is nothing to suggest that the initial mailing 
of the SOC to the appellant, under a cover letter dated 
August 7, 2000, was returned.  No contention concerning 
nonreceipt of the SOC by the appellant's representative has 
been advanced.  

Thus, it appears that the SOC, given the presumption of 
regularity attaching to the acts of public officers under 
Ashley v. Derwinski, 2 Vet. App. 62 (1992), was sent to the 
appellant in August 2000.  This presumption of regularity is 
only overcome by "clear evidence to the contrary," and no 
such "contrary" evidence is shown in this case.  In the 
Board's opinion, there is no clear evidence to the contrary 
that information was provided to the appellant by the RO in 
the regular course of business.  See Ashley at 65.  
Furthermore, even if there was evidence of nonreceipt by 
either the appellant or the appellant's representative, that 
evidence, standing alone, is not the type of clear evidence 
to the contrary which would be sufficient to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992).

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely NOD to a rating decision 
denying the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  
Before the Board may find that it does not have jurisdiction 
over an issue because a veteran filed an untimely NOD or 
untimely substantive appeal, VA must accord the veteran an 
opportunity to submit evidence or argument on these 
procedural issues.  See Marsh v. West, 11 Vet App 468 (1998).  
See also VAOPGCPREC 9-99 (1999).  In this case, the claim for 
service connection for a nervous disorder was remanded to the 
RO in December 2000, so that the appellant would receive 
notice of the issue of whether a timely appeal had been 
submitted with respect to this issue, as well as notice of 
the pertinent statutory and regulatory provisions.  Such 
notice was provided in the SSOC issued by the RO on March 6, 
2001, and thus the appellant was afforded proper due process 
via the provision of full notice and an opportunity to be 
heard at the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Because the appellant did not file a timely substantive 
appeal or response to the August 2000 SOC, and pursuant to 
the statutory provisions of 38 U.S.C.A. § 7105(d)(3), the 
Board concludes that a timely appeal to the Board, as 
described by 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302(b)(c), 
was not perfected.  YT v. Brown, 9 Vet. App. 195 (1996); see 
also Roy v. Brown, 5 Vet. App. 554 (1993).  Thus, in the 
absence of a timely perfection of the appeal, the Board is 
without jurisdiction to consider the underlying claim for 
service connection for a nervous disorder and the appeal must 
be dismissed.  


ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for a nervous disorder is 
dismissed.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

